Miller, P. J.
This is an appeal from the order of the county court of Albany county overruling a demurrer to the plaintiffs’ complaint.
The first part of the complaint, and what may properly be considered as the first cause of action, alleges that the defendant is a married woman, and that the plaintiffs sold and delivered property to her for which they claim to recover. The second part, without referring to the first, alleges, for a further cause of action, that the plaintiffs were copartners, and sold and delivered property to the defendant, etc. A money judgment is demanded by the plaintiffs, and the defendant interposes a general demurrer upon the ground “ that the complaint does not state facts sufficient to constitute a cause of action.” The demurrer was overruled by the county court, and the defendant appealed from the order overruling the same.
The counsel for the defendant insists, that the complaint is defective because there is no allegation of an intent to charge the *59separate estate of the defendant, or that the debt was contracted in the trade or business carried on by the defendant, or that it was for the benefit of such separate estate or related thereto.
It is true that the first cause of action in the complaint alleges that the defendant was a married woman, and the owner of a separate property and estate, and it may, perhaps, be doubted whether, under the authorities cited, if the allegation made referred to both causes of action, the additional averment claimed to have been necessary should not have been made. But, without considering that question, I am inclined to think, upon an examination of the complaint, that the allegation referred to only relates to the first cause of action, and as the second is without such allegation it is sufficient, and as the demurrer was general it was properly overruled.
The second cause of action does not in any way refer to the first, except the statement that the plaintiffs were partners. It is stated as “ a further cause of action,” of the plaintiffs “ as such copartners,” without in any way connecting it with what had previously been averred as to the defendant being a married woman, and is entirely independent of and separated from the first cause of action in this respect. The recital in the first part of the complaint on that subject only relates to the first cause of action, and is in no way afterward stated so as to make and constitute a part of the second cause of action, so the second cause of action therefore stands alone without any regard to the preceding one, and is clearly sufficient.
For this reason the demurrer was properly overruled, and the order must be affirmed with $10 costs of appeal, with leave to the defendant to serve an amended answer within twenty days after service of a copy of the order herein, and upon payment of costs.

Order affirmed.